Citation Nr: 1648269	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-46 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of the March and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2015, the Board remanded the case for further evidentiary development. 

On December 31, 2015, the RO granted service connection for hypertension.  Therefore, no further discussion is necessary in regards to the Veteran's claim for entitlement to service connection for hypertension secondary to the service connected disability of diabetes mellitus type II.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Here, the Veteran reports that his hearing loss and tinnitus occurred in combat, when he was exposed to small arms fire and mortar attacks.  Further, he reports that his Military Occupational Specialty (MOS), radio repairman, exposed him to "high pitch squeals."  The Veteran asserts that this excessive noise exposure resulted in his current bilateral hearing loss and tinnitus.  

The Board finds that an additional VA opinion is necessary prior to adjudication of his claims.  The Veteran was afforded a VA examination in April 2010.  Following the Board's August 2015 decision, the Veteran was scheduled for a VA examination on October 26, 2015.  However, the record reflects that the Veteran failed to report to the examination. 

Unfortunately, the record does not indicate whether the Veteran received adequate notice of the scheduled examination.  The record lacks clear notice of the VA examination.  On October 7, 2015, the RO notified the Veteran that a local VA medical facility would contact the Veteran and provide him with details of the examination.  The record, however, is absent of documentation notifying the Veteran of the date, time, and place of the October 2015 examination.  In addition, following the scheduled October 2015 examination, the AOJ issued its December 2015 Supplemental Statement of the Case (SSOC); however, the SSOC incorrectly listed the Veteran's address.  Unlike other regular VA practices, there is no published guidance establishing the presumption of regularity in this situation.  See Kyhn v. Shinseki, 716 F.3d 572, 577-78 (Fed. Cir. 2013) (explaining that the regular practice of VA officials providing notice of a VA examination is not supported by law or policy, unlike for example, the practice to mail the Veteran notification of a rating decision, which is referenced in 38 U.S.C.A. § 7105(b)(1)).  Therefore, there is sufficient ambiguity in the record surrounding whether the Veteran was notified of the VA examination.  Consequently, the Board finds that the Veteran should be afforded the opportunity for another medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from October 2009 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Please send the claims file to the audiologist who conducted the April 2010 examination, if available.  If that audiologist is not available, send the claims file to another audiologist. 

In rendering the opinions detailed below, please discuss the significance of the in-service noise exposure the Veteran has described, specifically the December 2011 statement regarding small arms fire and mortar attacks and the October 2009 statement regarding "high pitch squeals" related to occupational duties as a radio repairman.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions.  The audiologist should assume that the Veteran was exposed to excessive noise in service, and that acoustic trauma was sustained as a result. 

The audiologist should review the claims file and respond to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service from November 1965 to October 1969, to include his reported in-service acoustic trauma?  Please explain why or why not, specifically discussing why his current hearing loss is/is not a delayed response to his in-service noise exposure.  Furthermore, if the audiologist attributes the Veteran's current hearing loss exclusively to post-service acoustic trauma, then he or she should explain the basis for the conclusion that the in-service acoustic trauma did not result in permanent hearing loss.

(b)  If it is less likely than not that the Veteran's current bilateral hearing loss had its clinical onset during his period of active service from November  1965 to October 1969, is it at least as likely as not that his current bilateral hearing loss had its clinical onset within one year of his separation from service in October 1969?  Please explain why or why not, specifically discussing why his current hearing loss is/is not merely a delayed response to his in-service noise exposure.

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus is related to his period of active duty service from November 1965 to October 1969, to include his reported in-service acoustic trauma?  Please specifically ask the Veteran to describe the history and progression of his symptoms of tinnitus, including when those symptoms first began.  If the Veteran reports that his tinnitus began after service, please discuss why it is/is not merely a delayed response to his in-service noise exposure.

(d)  If it is less likely than not that the Veteran's current tinnitus had its clinical onset during his period of active service from November 1965 to October 1969, is it at least as likely as not that his current tinnitus had its clinical onset within one year of his separation from service in October 1969?  Please specifically ask the Veteran to describe the history and progression of his symptoms of tinnitus, including when those symptoms first began.  If the Veteran reports that his tinnitus began after service, please discuss why it is/is not merely a delayed response to his in-service noise exposure.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




